Citation Nr: 1423293	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-33 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from January 1972 to January 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the benefit sought on appeal.

In May 2012, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon preliminary review of the evidence of record, the Board finds that further development is necessary regarding the Veteran's service connection claim for tinnitus.  

The Veteran has competently and credibly reported in-service exposure to loud noises without hearing protection.  He advised that he first noticed ringing in his ears in 2004.  He denied any significant post-service noise exposure, and contends that he has not sought treatment for tinnitus because he cannot afford it.  He maintains that his tinnitus is "degenerative" in nature and did not manifest until 2004.  

The Veteran has not been afforded a VA examination in conjunction with his service connection claim for tinnitus.  The Board finds that the minimal threshold for a VA examination has been met.  See 3.159(c)(4).  As such, the claim is remanded for a VA examination and opinion as to the etiology of his tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination with a qualified medical professional regarding his tinnitus.  The claims file, and any pertinent evidence contained in an electronic format, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination, as well as any diagnostic studies deemed necessary, the examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran has tinnitus that has been caused or aggravated by his military service.  Specifically, the examiner is requested to opine as to whether any current tinnitus is due to noise exposure during service.  The examiner is asked to specifically comment on the threshold shifts between his enlistment and separation audiograms.  

For purposes of this opinion, the examiner is asked to presume that the Veteran experienced the claimed noise exposure without the use of hearing protection.  In other words, the examiner should assume the Veteran is credible as to his reports of in-service noise exposure.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.

2.  After the above is complete, readjudicate the Veteran's claim.  If the benefit sought is not granted, issue a supplemental statement of the case to the Veteran, and give him an opportunity to respond, before the case is returned.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

